—Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered June 27, 1983, convicting him of burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence proved beyond a reasonable doubt that defendant committed the acts of which he was convicted (see Jackson v Virginia, 443 US 307; People v Kennedy, 47 NY2d 196).
We have considered defendant’s other contentions and find them to be without merit. Thompson, J. P., O’Connor, Neihoff and Boyers, JJ., concur.